DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 08/24/2022.

The application has been amended as follows: 

20. (Currently Amended) The method of claim 17, wherein the configuration informs RACH resources that are classified based on whether the IAB node is a relay node or the terminal.

23. (Currently Amended) The method of claim 17, wherein the information comprises i) a first configuration informing available RACH resources based on the IAB node being a relay node and ii) a second configuration informing available RACH resources based on the IAB node being the terminal.

27. (Currently Amended) The IAB node of claim 24, wherein the configuration informs RACH resources that are classified based on whether the IAB node is a relay node or the terminal.

30. (Currently Amended) The IAB node of claim 24, wherein the information comprises i) a first configuration informing available RACH resources based on the IAB node being a relay node and ii) a second configuration informing available RACH resources based on the IAB node being the terminal.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record US 20190312619 A1 to Abedini et al. (hereinafter “Abedini”) discloses integrated access and backhaul (IAB) systems, wireless devices may join the system through an initial integration procedure. For example, a base station may power up and detect a reference signal transmitted by a neighboring base station, and may establish a first beam pair link with this base station. In many cases, this first beam pair link may be a relatively “weak” beam pair link according to an associated quality metric. To improve the link, the integrating base station may transmit an indication of a characteristic (e.g., location or categorical information) of the integrating base station over the first beam pair link, and both base stations may perform beam training based on this characteristic. The base stations may establish a second beam pair link with a greater quality metric than the first beam pair link using this beam training.
Abedini does not explicitly disclose a method of performing a random access procedure of an Integrated Access and Backhaul (IAB) node in a wireless communication system, the method comprising: receiving information related to random access channel (RACH) parameters; and performing a random access procedure to a parent node based on the information, wherein the information comprises a configuration for informing a RACH parameter depending on a device type of the IAB node, and wherein a first parameter for the IAB node is derived by adding or multiplying an offset, provided by the information, to a second parameter for a terminal. Accordingly claims 17, 19-24 and 26-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 17, 19-24, and 26-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476